Citation Nr: 1218579	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for status post spinal fusion at L3-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1969 to January 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and December 2006 rating decisions of the Department of Veterans Affairs (VA) in Providence, Rhode Island.  In August 2006, the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's service-connected lumbar spine disability effective from May 25, 2006, to September 30, 2006, and a 40 percent rating from October 1, 2006 forward.  The December 2006 rating decision denied a rating in excess of 40 percent.  The Veteran perfected an appeal as to this matter.  A July 2007 rating decision also denied entitlement to service connection for radiculopathy of the right lower extremity.  Although the Veteran did not perfect an appeal of that determination, such neurological manifestations must be considered in properly evaluating his service-connected lumbar spine disability under the current rating criteria, as discussed below.  See 38 C.F.R. § 4.71a  Diagnostic Code 5243 (2011). 

In January 2009, the Veteran testified during a personal hearing at the RO and, in May 2010, testified during a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

There was also a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  However, following the Board's August 2010 remand, the RO granted the Veteran's claim for PTSD in the November 2011 rating decision, and assigned an initial 50 percent disability rating, retroactively effective from April 19, 2007.  This claim is no longer on appeal because the Veteran has not appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Additionally, the Veteran does not suffer from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  The competent and credible evidence suggests that the Veteran suffers from neuritis of the right lower extremity, which is manifested by mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for status post spinal fusion at L3-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5293, 5243 (2011). 

2.  The criteria have been met for a separate 10 percent disability rating, and not higher, for neuritis of the right lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8621 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additional letters were sent to the Veteran in April 2009 and September 2010.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in May and December 2006, March 2007, April 2009, and most recently in October 2010, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disability, and any associated neurological impairments, as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his lumbar spine disability has worsened in severity since the October 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is 
necessary.  Moreover, in obtaining the October 2010 VA compensation examination and relevant treatment records, the Board is satisfied that there has been compliance with its August 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Additionally, the Veteran has been afforded a hearing before a Veterans Law Judge  in which he presented oral argument in support of his claim for an increased rating for his low back disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases that were lacking to substantiate the increased rating claim.  The VLJ (and the Veteran's representative) asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since May 2005- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).  

The Veteran was previously rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5293 (effective from September 23, 2002) for intervertebral disc syndrome (IVDS), which was evaluated (preoperatively or postoperatively) on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  

However, effective as of September 26, 2003, IVDS is evaluated under DC 5243, the which directs VA to rate IVDS under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Since the Veteran's claim was filed after September 26, 2003, this later version for IVDS will be used to evaluate the current severity of his lumbar spine disability. 

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration between 1 to 2 weeks during the past 12 months, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Otherwise, under 38 C.F.R.§ 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under this diagnostic code, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, and a 60 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height. 

As described above, a rating in excess of 40 percent is not available under DC 5242 absent a showing of unfavorable ankylosis.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Generally speaking, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Therefore, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures; deformity, adhesions, defective innervation, or other pathology; or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2011). 

Here, the Veteran's private treatment records from Dr. C.D., dated from April 2005 to May 2006, show his continuous complaints of pain and treatment for his service-connected lumbar disability.  A March 2006 MRI indicated L4-L5 decompression, and narrowing of the lumbar canal at L1-2, L2-3 and L3-4.  A May 2006 operating report from Rhode Island Hospital shows the Veteran underwent laminectomies of several lumbar vertebras, exploration of previous fusion, and L3-S1 fusion, using a pedicle screw fixation at L4-5.  

Following the surgery, the Veteran was provided a VA compensation examination in May 2006.  During the examination, it was noted the Veteran complained of pain in his lower back, radiating to the left leg, and also weakness in both legs.  He denied any loss of bowel or bladder control.  Upon objective physical examination, the examiner found flexion to be "very gingerly" to 40 degrees, with the Veteran having to stabilize himself with the pain; extension to 10 degrees; lateral extension to 20 degrees, bilaterally; and, rotation to 20 degrees, bilaterally.  The examiner indicated the Veteran had pain throughout the entire range of motion.  Additionally, the Veteran had difficulty doing straight leg raises, walking, squatting, heel-toe walk, or duck walk.  X-rays revealed fixation screws at the L4-L5 vertebrae, with no subluxation or laminectomies.  The examiner determined the Veteran is approximately one month post-operative of the lumbosacral spine fusion and he had not begun rehabilitation.  It was recommended he be re-evaluated in three (3) months.  

In December 2006, the Veteran underwent another VA examination, as directed by the May 2006 examiner.  Range of motion testing revealed flexion to 60 degrees; lateral extension to 30 degrees, bilaterally; and, rotation to 30 degrees, bilaterally.  The examiner observed the Veteran used a cane to ambulate, the spine and hips are in alignment without swelling or spasm.  His straight leg raises are to 60 degrees on the right passively, and to 40 degrees on the left, passively, before pain starts.  Deep tendon reflexes were noted as 2+ and equal at the knees.  Again, X-rays revealed postoperative changes to the lower lumbar spine without subluxation.  As to whether there is additional limitation of motion due to pain, fatigue, weakness or lack of endurance, the examiner stated it was difficult to say.  He noted the Veteran was in pain but there were not significant objective findings to support the reported pain.  There was no indication of any incapacitating episodes.  

In March 2007, the Veteran was again reevaluated for his lumbar spine disability by way of a VA compensation examination.  The Veteran complained of radiating pain from his left buttocks down his left leg, numbness in both feet, and left foot drop.  Upon physical examination, posture and ambulation were normal, straight leg test was negative, and muscle tone and bulk were normal.  Strength exam was normal, with the exception of left tibialis anterior and EHLL muscles, in which the strength decreased to 4/5.  Deep tendon reflexes were 2+ and symmetrical in the lower extremities.  The examiner concluded the rest of the neurological examination was normal.  There was no range of motion findings or Deluca criteria discussion.  The examiner ultimately diagnosed degenerative disc disease, status post lumbosacral laminectomy and fusion; chronic left L5 and S1 radiculopathy; and chronic severe low back pain.  

In April 2009, a VA examination revealed complaints of radiation down both legs to the feet, where he stated there was tingling and numbness.  The examiner noted the Veteran does suffer from numbness in both feet, but the left more so than the right.  Additionally, there are no bowel or bladder complaints.  He no longer uses a cane but does have a back brace.  Range of motion testing revealed flexion to 45 degrees; extension to 5 degrees; left rotation to 15 degrees; right rotation to 20 degrees; left lateral extension to 10 degrees; and, right lateral extension to 15 degrees.  Pain was noted after these end points.  Straight leg raising is positive on the right with hamstring pain, and on the left at 30 degrees.  Deep tendon reflexes were 1+ at the knees, 1+ for the right Achilles and absent at the left Achilles.  The examiner also found the Veteran's strength was overall diminished.  Based on these clinical findings, the examiner diagnosed degenerative joint disease with sciatica, status post laminectomy L3-S1.  

In October 2010, pursuant to the Board's August 2010 remand directives, the Veteran was once again scheduled for a VA compensation examination with the same examiner as in April 2009, to reassess the severity of his lumbar spine disability, including any neurological manifestations.  Since that April 2009 examination, the examiner noted the Veteran's spinal simulator was replaced so that it can stimulate a wider range of the spine.  The Veteran reported a left foot drop and weakness in his back.  He again had no bladder complaints, however, he did complain of erectile dysfunction, which he attributes to his pain medication.  Range of motion testing revealed flexion to 45 degrees; extension to 20 degrees; lateral extension to 20 degrees, bilaterally; and, lateral rotation to 20 degrees, bilaterally.  There was no indication of additional limitation upon repetitive motion.  Additionally, straight leg raising is positive on the right at 30 degrees, with low back and hip pain, while it is positive on the left at 20 degrees, with low back and hip pain.  

A neurological examination showed deep tendon reflexes were 2 + at the biceps and triceps, 3+ at the right knee, 2+ at the left knee, 2+ at the right tendo Achilles, and 1+ at the left tendo Achilles.  Plantar reflexes are down going on the right and equivocal on the left.  Pin sensation was decreased in the left foot, but otherwise intact.  As a result of these objective findings, the examiner confirmed the previous diagnosis of degenerative joint disease with sciatica, status post laminectomy L3-S1, internal fixation of fusion at L4-5, and status post insertion of spinal stimulator in the lumbar spine.  

The Veteran also continued to receive treatment from several private physicians and VA medical facilities from March 2007 to September 2010.  These private and VA treatment records noted continued complaints of pain and radiating pain, however, there are no additional ranges of motion or neurological findings.

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis (such as degenerative joint disease) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2011).  The Veteran is in receipt of a 40 percent evaluation for his service-connected lumbar spine disability.  The next higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

The evidence of record does not support a finding that the Veteran is entitled to a the higher 50 percent rating for his service-connected lumbar spine disability.  In this regard, the Veteran's entire thoracolumbar spine is not manifested by unfavorable ankylosis, which would afford him the higher 50.  He is also not entitled to the 100 percent rating for unfavorable ankylosis of the entire spine.  This is evidenced by the numerous VA examinations, which show that the Veteran had measurable ranges of motion in the lumbar spine; he did not have ankylosis of the thoracolumbar spine at any time during the course of this appeal.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has consistently complained of low back pain and other associated symptoms, which were all noted during his five VA compensation examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Here, though, despite his complaints of pain, it did not result in unfavorable ankylosis of the lumbar spine or entire spine.  The Veteran was still able to demonstrate range of motion during his VA examinations to the points indicated above.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  But, here, none of the VA compensation examinations revealed additional functional impairment, including additional limitation of motion, on account of his pain, etc.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  None of the Veteran's VA examinations, private treatment records or VA treatment records show that he has had incapacitating episodes of spine disease.  The Veteran is not shown to have incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to his lumbar spine disability.  Therefore, a higher evaluation is also not assignable under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, service connection for left lower extremity radiculopathy was granted pursuant to 38 C.F.R. § 4.124a, DC 8620.  The Veteran was initially granted service connection for left lower extremity radiculopathy in March 2007.  He was assigned an initial disability rating of 20 percent, effective from May 25, 2006 and an evaluation of 10 percent from December 5, 2006.  In April 2009, the RO increased his rating to 20 effective, effective from April 14, 2009.  The Veteran has not appealed the rating assigned for his left lower extremity radiculopathy.

In a July 2007 rating decision, the Veteran was denied service connection for right lower extremity radiculopathy.  However, as noted above, even though he did not perfect an appeal for this disability, the neurological manifestations associated with his lumbar spine disability must also be considered.   

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that a separate 10 percent evaluation is warranted for mild radiculopathy of the right lower extremity under Diagnostic Code 8620 based on the Veteran's consistent reports of numbness and tingling in the both legs, so consequently, including the right.  The Veteran complained of numbness of both feet on VA examination in June 2006.  This complaint was reiterated by Dr. C.F. in February 2007 and on VA examination in March 2007.  Additionally, neither the April 2009 nor the October 2010 examinations indicate the diagnosis of degenerative joint disease with sciatica, refers only to one lower extremity.  Further, a June 2009 private treatment record diagnosed neuritis, also not distinguishing between the right and left legs.  Accordingly, the evidence is at least in equipoise as to whether his degenerative joint disease with sciatica is productive of mild neuritis in the right leg, and affording the Veteran the benefit of all doubt, that the criteria for a separate 10 percent evaluation are shown to have been met for the entire appellate period.  

However, the higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for the right lower extremity radiculopathy as the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  The Veteran had full sensation on VA examination in December 2006.  Upon physical examination in March 2007, muscle tone and bulk were normal and deep tendon reflexes were 2+ and symmetrical in the lower extremities.  The April 2009 VA examination report shows that deep tendon reflexes were 1+ at the knees and 1+ for the right Achilles.  Sensation was intact to light tough and strength was in the 4/5 range.  Most recently in October 2010, deep tendon reflexes were normal and sensation was intact for the right lower extremity.  There is simply no evidence to support a finding that the right leg radiculopathy is moderate in degree.  Further, no other neurologic abnormalities have been associated with the Veteran's low back disorder (other than of the right and left lower extremities), so additional ratings are not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain in his back and weakness, numbness, tingling in his legs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are largely credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned ratings.  Additionally, the Veteran's reports of numbness and shooting pain in the legs have been considered in evaluating neurological manifestations of his lumbar spine disability.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The preponderance of the evidence is against finding that the Veteran's lumbar spine disability warrants a rating in excess of 40 percent.  The Board concludes that the evidence supports a separate 10 percent rating, and not higher, for radiculopathy in the right lower extremity secondary to the lumbar spine disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.



Extra-Schedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (20110).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lumbar spine disorder and right leg radiculopathy, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of chronic pain associated with the lumbar spine disability and the resultant neurological impairments are contemplated by the schedular rating criteria of DCs 5242 and 

8260.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.
 

ORDER

Entitlement to a disability rating in excess of 40 percent for status post spinal fusion at L3-S1 is denied.

Entitlement to a separate 10 percent disability rating, and not higher, for neuritis of the right lower extremity is granted, subject to the statutes and regulations governing the payment of VA compensation. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


